DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  SPRINGLAKE-NORTHWOOD HOMEOWNERS ASSOCIATION, INC.,
                      Appellant,

                                    v.

               JONATHAN YOUNG and LORETTA SHIRLEY,
                            Appellees.

                              No. 4D19-1725

                          [February 13, 2020]

  Appeal from the State of Florida, Department of Economic
Opportunity; L.T. Case Nos. DEO 18-069 and DOAH 18-05291.

  Gerard S. Collins and Lauren T. Schwarzfeld of Kaye Bender
Rembaum, P.L., Pompano, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.